DETAILED ACTION
1.	Applicant's amendments and remarks submitted on December 14, 2020 have been entered. Claims 1, 13 and 18 have been amended. Claim 20 has been cancelled. Claims 1-19 are still pending on this application, with claims 1-19 being rejected. All new grounds of rejection were necessitated by the amendments to claims 13 and 18. Accordingly, this action is made final. 

2.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 102
3.	Claim(s) 1-3 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent Pub No 2013/0121494 to Johnston.
As to claim 1, Johnston discloses an electronic device that is worn by a user (see Abstract), the electronic device comprising: speakers; ear cups having inner surfaces and opposing outer surfaces (see figure 4; pg. 6, ¶ 0064), wherein each of the ear cups includes a respective one of the speakers and wherein each of the ear cups have an inner opening and a peripheral portion on the inner surface that surrounds the inner opening (see figure 4; pg. 3, ¶ 0038); and sensors on the inner surfaces of the ear cups that extend from the inner opening to the peripheral portion (plurality of sensors covering inner earpiece surface or cushion, see pg. 3, ¶ 0038, ¶ 0040; pg. 4, ¶ 0047), wherein the sensors detect whether the peripheral portion of inner surface of the ear cups are in contact with ears of the user (ear touching embodiments, see pg. 1, ¶ 0001; pg. 4, ¶ 0044).  
claim 2, Johnston further discloses wherein the sensors comprise an array of touch sensors that detect whether the ear cups are in contact with ears of the user (see pg. 1, ¶ 0001 pg. 3, ¶ 0037, ¶ 0040; pg. 4, ¶ 0044).
As to claim 3, Johnston further discloses wherein each of the touch sensors of the array of touch sensors comprises electrodes that make capacitive measurements to determine whether the ear cups are in contact with the ears of the user (see pg. 3, ¶ 0037, ¶ 0040; pg. 4, ¶ 0044).  

Claim Rejections - 35 USC § 103
4.	Claims 4-9 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Johnston in view of US Patent No 8508244 B2 to Seguine.
As to claim 4, Johnston discloses the electronic device defined in claim 3.
Johnston discloses wherein the array of touch sensors can be arranged to cover the inner earpiece surface in a variety of geometries or arrangements (see pg. 3, ¶ 0040; pg. 4, ¶ 0047), but does not disclose wherein the array of touch sensors is a rectangular array and wherein the electrodes are arranged in rows and columns that extend from the inner opening to the peripheral portion of the ear cups. However such a configuration is known in the art, as taught by Seguine, which discloses capacitor sensor array systems (see col. 1, lines 15-18), and further discloses wherein the array can be configured in a variety of ways, including as a rectangular array with sensor elements being arranged in rows and columns (see figure 1; col. 4, lines 6-11; col. 9, lines 34-38). The proposed modification is therefore considered an obvious choice to one of ordinary skill in the art when selecting from a variety of sensor arrangements, depending on the application, the type and/or number of sensors to be used, and the sensor characteristics/ranges or sensitivities of engagement locations. 
claim 5, Johnston in view of Seguine further disclose wherein the electrodes are ring-shaped electrodes that at least partially surround the inner opening and wherein the ring-shaped electrodes extend from the inner opening to the peripheral portion of the ear cups (Johnston cover the inner earpiece surface in a variety of geometries or arrangements, see pg. 3, ¶ 0040; pg. 4, ¶ 0047; Seguine ring shaped, see col. 4, lines 6-11).  
As to claim 6, Johnston in view of Seguine does not expressly disclose wherein the array of touch-sensors includes at least three concentric ring-shaped electrodes. However, it does disclose the electrodes arranged to cover the earpiece surface, and further wherein the sensors can be ring-shaped. The use of at least three concentric ring-shaped electrodes is therefore considered an obvious choice given the teachings of Johnston in view of Seguine, depending on the type of earpiece and available space on the earpiece, the size of the electrodes, and the sensor characteristics/ranges or sensitivities of engagement locations (Johnston pg. 4, ¶ 0047). 
As to claim 7, Johnston in view of Seguine does not expressly disclose wherein the ring-shaped electrodes are bisected into first and second halves, wherein the first half of the ring-shaped electrodes is on a first side of the inner opening, and wherein the second half of the ring-shaped electrodes is on a second side of the inner opening, opposite the first side. However, it does disclose the electrodes being arranged in a variety of shapes and geometries. Bisecting the ring-shaped electrodes is therefore considered an obvious choice given the teachings of Johnston in view of Seguine, depending on the type of earpiece and available space on the earpiece, the size of the electrodes, and the sensor characteristics/ranges or sensitivities of engagement locations (Johnston pg. 4, ¶ 0047). 
As to claim 8, Johnston in view of Seguine does not expressly disclose wherein the ring-shaped electrodes are split into quadrants, wherein first and second quadrants of the ring-shaped Johnston in view of Seguine, depending on the type of earpiece and available space on the earpiece, the size of the electrodes, and the sensor characteristics/ranges or sensitivities of engagement locations (Johnston pg. 4, ¶ 0047). 
As to claim 9, Johnston in view of Seguine does not expressly disclose wherein the array of touch sensors further comprises radially extending electrodes that extend from the inner opening to the peripheral portion and that intersect the ring-shaped electrodes. However, it does disclose the electrodes being arranged in a variety of shapes and geometries, including intersecting and radial arrangements (Seguine col. 9, lines 34-40). Intersecting radial and ring-shaped electrodes is therefore considered an obvious choice given the teachings of Johnston in view of Seguine, depending on the type of earpiece and available space on the earpiece, the size of the electrodes, and the sensor characteristics/ranges or sensitivities of engagement locations (Johnston pg. 4, ¶ 0047). 
As to claim 18, Johnston discloses headphones that are worn by a user (see Abstract), the headphones comprising: speakers; ear cups, wherein each of the ear cups includes a respective one of the speakers and wherein each of the ear cups has an inner opening and a peripheral portion (see figure 4; pg. 3, ¶ 0038, pg. 6, ¶ 0064); and capacitive touch sensor electrodes located on inner surfaces of the ear cups, wherein each of the capacitive touch sensor electrodes surrounds one of the speakers, and wherein the capacitive touch sensor electrodes extend from 
Johnston discloses wherein the array of touch sensors can be arranged to cover the inner earpiece surface or cushion in a variety of geometries or arrangements (see pg. 3, ¶ 0040; pg. 4, ¶ 0047), but does not disclose the capacitive touch sensors having ring-shaped capacitive touch sensor electrodes and radially extending electrodes that intersect the ring-shaped capacitive touch sensor electrodes. 
Seguine teaches touch sensitive interfaces with capacitor sensor array systems (see col. 1, lines 15-18), and further discloses wherein the array sensors can be configured in a variety of ways, including as grids of various shapes and sizes and constructed with intersecting sensor elements, and further wherein the sensors can include ring-shaped and radial elements or configurations (see col. 1, lines 62-67; col. 4, lines 6-11; col. 9, lines 34-40).
Johnston and Seguine are analogous art because they are drawn to devices with capacitive touch interfaces.
It would have been an obvious choice before the effective filing date of the claimed invention to incorporate capacitive touch sensor arrays as taught by Seguine in the headphones as taught by Johnston. Further, the specific configuration of radial electrodes intersecting ring-shaped electrodes is considered an obvious variation given the teachings of Seguine, which already teaches radial electrodes, circular or ring-shaped electrodes, and intersecting sensor arrangements. The proposed modification is therefore considered an obvious choice to one of ordinary skill in the art when selecting from a variety of sensor arrangements and shapes, depending on the application, the type and/or number of sensors to be used, and the sensor characteristics/ranges or sensitivities of engagement locations, the motivation being to Seguine (see figure 8; col. 8, lines 20-37) in a circular interface with an inner opening, as is the earpiece cushion surface as taught by Johnston.   

5.	Claims 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Johnston in view of US Patent Pub No 2013/0279724 A1 to Stafford et al. (“Stafford”).
As to claim 10, Johnston discloses the electronic device defined in claim 2.
Johnston further discloses wherein one of the ear cups is a right ear cup and one of the ear cups is a left ear cup (see figure 4), but does not disclose the electronic device further comprising: control circuitry that is configured to determine whether a right ear and a left ear of the user are respectively adjacent to the right and left ear cups, and wherein the control circuitry is configured to: in response to determining that the right and left ears are respectively adjacent to the right and left ear cups, play audio out of the speakers in an unreversed configuration, and in response to determining that the right and left ears are respectively adjacent to the left and right ear cups, play audio out of the speakers in a reversed configuration.  
Stafford discloses a similar headphone device that can detect the worn state, and further discloses the device determining which ear is adjacent to which ear cup, and controlling the audio playback based on the determination, with left and right signals being applied to respective left and right ear cups if the device is determined to be worn correctly, and reversing the signals if the device is determined to be worn incorrectly (see pg. 1, ¶ 0015 - ¶ 0016).  
Johnston and Stafford are analogous art because they are directed to electronic devices worn by a user.
Stafford in the device as taught by Johnston. The motivation would have been to facilitate correct audio output to the earpieces (Stafford pg. 1, ¶ 0014 - ¶ 0015). 

6.	Claims 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Johnston in view of US Patent Pub No 2012/0038583 A1 to Westhues et al. (“Westhues”). 
As to claim 11, Johnston discloses the electronic device defined in claim 1.
Johnston discloses the use of capacitive touch sensors for detecting touching or proximity to the user’s ear (see pg. 3, ¶ 0037; pg. 4, ¶ 0044) but does not disclose wherein the sensors comprise hybrid force-touch sensors that make first capacitive measurements to determine whether an ear of the user is adjacent to the sensors and second capacitive measurements to determine whether the ear is applying a force to the ear cup.  
Westhues discloses capacitive touch sensors, and further discloses the touch sensors further being configured to determine whether a force is being applied, the touch and force determinations made via first and second capacitance measurements (see pg. 4, ¶ 0029, ¶ 0031 - ¶ 0032).
Johnston and Westhues are analogous art because they are drawn to devices with capacitive sensors.
It would have been an obvious choice before the effective filing date of the claimed invention to incorporate the use of hybrid-touch sensors as taught by Westhues in the device as taught by Johnston. The motivation would have been to provide a sensor that can detect the ear in variety of ways using the same sensor structure (Westhues pg. 4, ¶ 0029).
claim 12, Johnston in view of Westhues further discloses wherein the hybrid force-touch sensors comprise first and second electrodes separated by a layer of compressible elastomeric material (Westhues figures 1-2; pg. 4, ¶ 0028; pg. 7, ¶ 0053 - ¶ 0054; pg. 9, ¶ 0067).  

7.	Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Johnston in view of US Patent Pub No 2006/0269090 A1 to Sapiejewski, and further in view of Stafford.
As to claim 13, Johnston discloses headphones that play audio into left and right ears of a user, the headphones comprising: left and right ear cups having respective left and right speakers (see figure 4; pg. 6, ¶ 0064); sensors on inner surfaces of the left and right ear cups, wherein the sensors extend from an inner portion to a peripheral portion of the ear cups, the sensors are configured to determine whether the left and right ears of the user are respectively adjacent to the left and right ear cups (plurality of sensors covering inner earpiece surfaces to detect ear contact or proximity, see pg. 3, ¶ 0038, ¶ 0040; pg. 4, ¶ 0044; ¶ 0047).
Johnston discloses sensors covering an inner earpiece surface or ear cushion, and ear touching embodiments that detect contacts with the user’s ears, (see pg. 1, ¶ 0001; pg. 3, ¶ 0038, ¶ 0040; pg. 4, ¶ 0044), but does not expressly disclose wherein the sensors overlap the left and right ears in directions normal to the inner surfaces. However such a configuration would be obvious based on the teachings of Johnston, and further in view of well-known headphone configurations that cover the ear, as taught by Sapiejewski, which discloses a supra aural headphone design where the ear cushion surface is configured to contact and overlap the user’s ears (see figures 1-2B). The proposed modification is therefore considered a matter of design choice based on the type of headphone to be implemented with engagement sensors as taught by Johnston, particularly in embodiments where ear contact or engagement is desired, and further to Sapiejewski figures 2A-3; pg. 2, ¶ 0017).
Johnston in view of Sapiejewski discloses the sensors in each earpiece as detecting proximity or contact to each ear, but does not disclose the speakers as respectively playing first and second audio into the left and right ears of the user in an unreversed configuration and respectively playing the first and second audio into the right and left ears of the user in a reversed configuration, nor the device further comprising control circuitry that is configured to play audio in the unreversed configuration in response to determining that the left and right ears are respectively adjacent to the left and right ear cups and that is configured to play audio in the reversed configuration in response to determining that the right and left ears are respectively adjacent to the left and right ear cups.  
Stafford discloses a similar headphone device that can detect the worn state via sensors, and further discloses the device determining which ear is adjacent to which ear cup, and controlling the audio playback based on the determination, with left and right signals being applied to respective left and right ear cups if the device is determined to be worn correctly, and reversing the signals if the device is determined to be worn incorrectly (see pg. 1, ¶ 0015 - ¶ 0016).  
Johnston in view of Sapiejewski and Stafford are analogous art because they are directed to electronic devices worn by a user.
It would have been an obvious choice before the effective filing date of the claimed invention to incorporate the ear determination as taught by Stafford in the device as taught by Johnston in view of Sapiejewski. The motivation would have been to facilitate correct audio output to the earpieces (Stafford pg. 1, ¶ 0014 - ¶ 0015).
s 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Johnston in view of Sapiejewski and Stafford, and further in view of Seguine.
As to claim 14, Johnston in view of Sapiejewski and Stafford disclose the headphones defined in claim 13.
Johnston in view of Sapiejewski and Stafford further disclose wherein the ear cups have inner openings that overlap the speakers (Johnson figure 4; Sapiejewski figures 2A-3) and further wherein the array of touch sensors can be arranged to cover the inner earpiece surface in a variety of geometries or arrangements (Johnson pg. 3, ¶ 0040; pg. 4, ¶ 0047), but does not expressly disclose wherein the sensors include radially extending electrodes that extend from the inner opening to the peripheral portion of each ear cup. However such a configuration is known in the art, as taught by Seguine, which discloses capacitor sensor array systems (see col. 1, lines 15-18), and further discloses wherein the array can be configured in a variety of ways, including in a radially extending arrangement (see col. 9, lines 34-40). The proposed modification is therefore considered an obvious choice to one of ordinary skill in the art when selecting from a variety of sensor arrangements, depending on the application, the type and/or number of sensors to be used to cover a given area, and the sensor characteristics/ranges or sensitivities of engagement locations. 
As to claim 15, Johnston in view of Sapiejewski, Stafford and Seguine does not expressly disclose wherein the sensors further comprise ring-shaped electrodes that intersect the radially extending electrodes to provide capacitive touch sensor measurements. However, it does disclose the electrodes being arranged in a variety of shapes and geometries, including ring-shaped (Seguine col. 4, lines 6-11) and intersecting and radial arrangements (Seguine col. 9, lines 34-40). Intersecting radial and ring-shaped electrodes is therefore considered an obvious variation Johnston in view of Sapiejewski, Stafford and Seguine, depending on the type of earpiece and available space on the earpiece, the size of the electrodes, and the sensor characteristics/ranges or sensitivities of engagement locations (Johnston pg. 4, ¶ 0047), the motivation being to incorporate an intersecting grid arrangement with active electrode tiles or portions as taught by Seguine (see figure 8; col. 8, lines 20-37) in a circular interface with an inner opening, as is the earpiece cushion surface as taught by Johnston in view of Sapiejewski, Stafford (Johnston figure 4; pg. 3, ¶ 0038, ¶ 0040; Sapiejewski figures 2A-3).   

9.	Claims 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Johnston in view of Sapiejewski and Stafford, and further in view of US Patent Pub No 2016/0150311 A1 to Bremyer.
As to claim 16, Johnston in view of Sapiejewski and Stafford discloses the headphones defined in claim 13.
Johnston in view of Sapiejewski and Stafford does not disclose further comprising: capacitive touch sensors on an outer edge portion of the left and right ear cups, wherein the capacitive touch sensors are configured to receive touch input from the user, and wherein the control circuitry is configured to adjust the audio based on the received touch input.
Bremyer discloses a similar headphone device (see Abstract), and further discloses the headphone ear cups further comprising capacitive touch sensors 48 on an outer edge portion of each cup (see figures 5-6), the sensors configured to receive touch input from the user to control different functions of the device, including audio adjustment (see pg. 6, ¶ 0070).
Johnston in view of Sapiejewski and Stafford, and Bremyer are analogous art because they are drawn to headphone devices.
Bremyer in the headphones as taught by Johnston in view of Sapiejewski and Stafford. The motivation would have been to provide a user interface on the device itself that allows the user control of various aspects of the device (Bremyer pg. 6, ¶ 0070).
As to claim 17, Johnston in view of Sapiejewski, Stafford and Bremyer further discloses wherein the capacitive touch sensors are configured to receive a swipe gesture from the user along the outer edge portion and wherein the control circuitry is configured to change a volume of the audio in response to the swipe gesture (Bremyer pg. 6, ¶ 0070).  

10.	Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Johnston in view of Seguine and further in view of Stafford. 
As to claim 19, Johnston in view of Seguine discloses the headphones defined in claim 18.
Johnston in view of Seguine further discloses wherein the ear cups include right and left ear cups (see figure 4), but does not disclose the headphones further comprising: control circuitry configured to determine whether a right ear of the user and a left ear of the user are respectively adjacent to the right and left ear cups based on measurements taken by the capacitive touch sensors.  
Stafford discloses a similar headphone device that can detect the worn state, and further discloses the device determining which ear is adjacent to which ear cup via a controller circuit based on sensor data from each earpiece (see pg. 1, ¶ 0015 - ¶ 0016).  
Johnston in view of Seguine and Stafford are analogous art because they are directed to electronic devices worn by a user.
It would have been an obvious choice before the effective filing date of the claimed invention to incorporate the ear determination as taught by Stafford in the device as taught by Johnston in view of Seguine. The motivation would have been to facilitate correct audio output to the earpieces (Stafford pg. 1, ¶ 0014 - ¶ 0015). 

Response to Arguments
11.	Applicant's arguments filed December 14, 2020 have been fully considered but they are not persuasive. 
	Regarding claim 1, applicant argues the sensors in Johnston “are in contact with the head of the user, not with the user’s ear” and points to figure 1A, which shows an embodiment where sensors are configured to contact the head of the user around the ear. Examiner agrees that Johnston teaches embodiments where sensors are configured to contact the user’s head as argued by applicant, however Johnston also teaches wherein a plurality of sensors are configured to completely cover an inner earpiece surface or an ear cushion portion of the earpiece (see pg. 3, ¶ 0038, ¶ 0040), and further wherein the sensors can contact the ear of a user to determine a capacitance, specifically wherein the head and/or ear of a user acts as an opposing plate of a capacitive engagement sensor, so that when the sensor is touching the user’s skin, an increase in relative capacitance can be detected (see pg. 1, ¶ 0001; pg. 4, ¶ 0044). Examiner respectfully maintains Johnston teaches the electronic device as claimed. 
	Regarding claim 18, applicant argues “there is no teaching in Seguine that radially extending electrodes intersect ring-shaped sensor electrodes and that both extend from an inner Seguine “has no basis in the cited references and is therefore equivalent to taking Official Notice,” and traverses the alleged use of Official Notice as improper. Examiner respectfully disagrees; the rejection relies on the teachings of Seguine and as such, no Official Notice has been taken. Specifically, Seguine teaches a variety of electrodes or sensor arrangements for touch responsive user interfaces, including sensor arrays in the form of grids of various shapes and sizes and constructed with intersecting sensor elements, as well as the use of ring-shaped and radial sensors or configurations (see col. 1, lines 62-67; col. 4, lines 6-11; col. 9, lines 34-40). Seguine does not explicitly teach all possible array arrangements or combinations of sensors forming grids, and therefore does not teach radially extending electrodes that intersect ring-shaped sensor electrodes and that both extend from an inner opening to a peripheral portion of an ear cup. However as Seguine teaches both radial and circular arrays, as well as combinations of arrays in an intersecting manner, the specific choice of intersecting radial and ring-shaped electrodes is considered obvious given the teachings of Seguine. 
As taught by Seguine, the use of intersecting grids enables the use of activated and deactivated sensor arrangements or tiles, where the presence of a touch stimulus enables the activation of immediate tile sensors or a subsection of sensors proximal to the detected stimulus (see figure 8; col. 8, lines 20-37). This particular intersecting example in Seguine is directed to rectangular grids, however the grids are also disclosed as being formed in different shapes to adapt to various user interfaces and devices (see col. 1, lines 62-67), and therefore it is understood that the same benefit could be realized with a circular array formed with ring-shaped sensors. The proposed modification is therefore considered an obvious variation to one of ordinary skill in the art when selecting from a variety of possible sensor arrangements and shapes Seguine, depending on the application, the type and/or number of sensors to be used, and the sensor characteristics/ranges or sensitivities of engagement locations, the motivation being to incorporate an intersecting grid arrangement with active electrode tiles or portions as taught by Seguine (see figure 8; col. 8, lines 20-37) in a circular interface with an inner opening, as is the earpiece cushion surface as taught by Johnston. Examiner respectfully maintains the claim is obvious given the teachings of the applied prior art. 
12.	Applicant’s arguments with respect to claim 13 have been considered but are moot because the new ground of rejection does not rely on the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
13.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AHMAD MATAR can be reached on (571)272-7488.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SABRINA DIAZ/Examiner, Art Unit 2652 


/AHMAD F. MATAR/Supervisory Patent Examiner, Art Unit 2652